DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0192698 to Joedicke et al. (“Joedicke”).
Regarding claim 1, Joedicke discloses a method of making a self-cleaning cool roof system comprising: mixing granule particulates selected from the group consisting of kaolin clays (par 0012, 0083), bauxite clays, alumina and combinations thereof with a reflective material selected from the group consisting of alumina (par 0023), titanium dioxide (par 0022), zinc oxide (par 0022), aluminum hydroxide, aluminum oxyhydroxide, alumina trihydrate and combinations thereof to produce granule having a reflectivity of at least about 80% (par 0037, 0038, 0117); and depositing the granule directly onto a top surface of an asphaltic substrate, wherein the granule adhere to the asphaltic substrate (par 0108-0113).
Regarding claim 3, Joedicke discloses sintering the granule particulates after mixing with the reflective material (par 0012-0014).
Regarding claim 4, Joedicke discloses separating the granule having a mesh size from about 4 mesh to about 120 mesh (par 0101) to produce a separated granule, wherein the separated granule is deposited onto the top surface of the asphaltic substrate (par 0108-0113).
Regarding claim 5, Joedicke discloses mixing additional granule particulates selected from the group consisting of natural sand, ceramic granule particulates (par 0050), silica or a combination thereof to produce the granule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joedicke.
Regarding claim 2, Joedicke discloses sintering the granule particulates after, but not before mixing with the reflective material (par 0012-0014). It would have been obvious to alter the order and have the granule particulates sintered before mixing, since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps are prima facie obvious). 

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joedicke in view of U.S. Publication No. 2014/0329008 to Shiao et al. (“Shiao”).
Regarding claims 6-8, Joedicke does not disclose chemically treating the granule by coating the granule with a chemical treatment agent to produce a treated granule, wherein the treated granule is deposited onto the top surface of the asphaltic surface, wherein the chemical treatment agent comprises a degradable coating which degrades upon contact with water.
Shiao discloses a roofing granule (Shiao, pg. 2, par 0019) comprising a non-degradable coating comprising polyurethane (Shiao pg. 2, par 0022, pg.4, par 0041) in order to confer high opacity to UV radiation (Shiao, pg. 2, pa 0022). It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to coat the granule of Joedicke as taught by Shiao in order to confer high opacity to UV radiation.

Claim(s) 6, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joedicke in view of U.S. Publication No. 2002/0028857 to Holy et al. (“Holy”).
Regarding claims 6, 9, and 10, Joedicke does not disclose chemically treating the granule with a chemical treatment agent to produce a treated granule, wherein the treated granule is deposited onto the top surface of the asphaltic surface, encapsulating at least a portion of the treated granule in a degradable shell, wherein the degradable shell is selected from the group consisting of polyvinyl alcohol, poly(acrylates and methacrylates), polylactic acid, polyamides, polyethylene, polypropylene, polystyrene, water-soluble polymers, and cross-linkable water-soluble polymers and any combination thereof.
Holy et al. teach a degradable shell of a sphere (Holy, par 0001,0365) comprising polyvinyl alcohol (Holy, par 0034-0036) to provide a granule that exhibits a high dimensional stability at a low cost (Holy, paragraph 0001). It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the shell of Holy to encapsulate the granule of Joedicke in order to exhibit a high dimensional stability at a low cost.
Regarding claims 11, Joedicke in view of Holy does not disclose that the degradable shell is a thermoplastic material that degrades at temperatures of from about 25 °C to about 200 °C within a time period ranging from about 10 minutes to about 1,000 hours. However, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature and time period at which the thermoplastic degrades in order to provide a material which has high dimensional stability and degrades over a time period. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. MPEP 2144.05II.A.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joedicke in view of US Patent No. 5,468,715 to Joseph et al. (“Joseph”).
Regarding claims 6 and 12, Joedicke does not disclose chemically treating the granule with a chemical treatment agent to produce a treated granule, wherein the treated granule is deposited onto the top surface of the asphaltic surface and wherein chemically treating the granule comprises infusing the granule with the chemical treatment agent.
Joseph et al. teach a granule further comprising a chemical treatment agent, wherein the chemical treatment agent is infused in the granule (Joseph; col. 3, lines 55-60). It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to infuse the chemical treatment agent of Joseph in the granule of Joedicke in order to provide preventive, protective, prophylactic and eradicant treatments (Joseph; col. 3, lines 50-52).

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joedicke in view of US Publication No. 2007/0148340 to Kalkanoglu (“Kalkanoglu”).
Regarding claims 6 and 13, Joedicke does not disclose chemically treating the granule with a chemical treatment agent to produce a treated granule, wherein the treated granule is deposited onto the top surface of the asphaltic surface wherein the chemical treatment agent comprises corrosion inhibitors, organic deposition inhibitors, biocides, algaecides, fungicides, enzymes, or biological agents or combinations thereof.
Kalkanoglu discloses that a granule further comprises a chemical treatment agent comprising biocides to produce a sheet that is algae resistant (Kalkanoglu, par 0014). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Joedicke to have a chemical treatment agent comprising biocides as taught by Kalkanoglu to provide the predictable result of providing a sheet that is algae resistant.

	
Claim(s) 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joedicke in view of U.S. Patent No. 8,865,303 to Sexauer et al. (“Sexauer”).
Regarding claims 6 and 14, Joedicke does not disclose chemically treating the granule with a chemical treatment agent to produce a treated granule, wherein the treated granule is deposited onto the top surface of the asphaltic surface wherein the chemical treatment agent comprises a hydrophobic material, an oleophobic material, or an amphiphobic material. 
Sexauer discloses an asphaltic roofing product comprising an asphaltic substrate; and at least one granule comprising kaolin disposed on the asphaltic substrate (col. 1, lines 40-45), wherein the at least one granule is coated with a chemical treatment agent that comprises a hydrophobic material (Sexauer, col. 4, lines 35-42).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to coat the granule of Joedicke as that of Sexauer in order to enhance and/or increase water repellency (Sexauer, col. 4, lines 35-42).
Regarding claim 15, Joedicke does not disclose providing the asphaltic substrate having a plurality of layers include at least one layer of bitumen material 12 and at least one layer of reinforcing material 16.
Sexauer disclose a roofing element comprising an asphaltic substrate having a plurality of layers include at least one layer of bitumen material and at least one layer of reinforcing material.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Joedicke to have the asphaltic substrate having a plurality of layers include at least one layer of bitumen material and at least one layer of reinforcing material as taught by Sexauer to provide the predictable result of providing a durable base material for the granules.
	

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of a method of making a self-cleaning cool roof system comprising: mixing granule particulates comprising sintered kaolin with a reflective material comprising alumina trihydrate to produce granule having a reflectivity of at least about 80%; and depositing the granule directly onto a top surface of an asphaltic substrate, wherein the 28Utility Application Docket No. 355.0007USC1granule adhere to the asphaltic substrate.  The closest prior arts do not disclose combining sintered kaolin with a reflective material comprising alumina trihydrate to produce granule having a reflectivity of at least about 80%. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,704,262. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the pending claims are contained within the scope of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633